. . . .




                                           :
                                           :



                              “..:...’




          OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                             AUSTIN




    RoaOnblo R. A. MoUntb
    County hditor
    Coob county
    Gaiaa8*illo,,Taxa~
I




                                           thorl2e the CM&-
                                            warrkmte drawn 06
                                           ture yottrto pay for
                                           pamod?




             “3.  Tf tlnm warranty are to be iseuad aa
        propos.4, under what rllould8ueh warrant8 k
        deml&aatsQ?‘*
      wa~~r~ion QI’retention           of publfa fwde,      Pailum
      in keeping rcoaouatti,        Parine;reportr and acoountin&
     for gubllo ha68 by any offioer, agoat                m an~lopo
     of the Uatriot,         oountg    or praoinct, iaoludlae,
     6epoaitoriU,        hoapitols, a&d otbor cubllo ineti-
     tutlame       aaintalnd ror tbo publio benalit, WI%
     rt    ptablsorxpenae; or that        in the jrrd~ent     of the
     court,     it   it n6oeaeory that     it  hwo ths illrormtlon
     lo*t      to enable ,.1t to d*ter&m          &ad tix proper *pr
     preprietion       ~6 qpmllturc, of publla x!oney8, and
     to    s8oUboin     ana fix L Jaat     and proper trx     levy.
     Tim raid r~aslutloamny be preaonkb                in witing
     at any r*p.uhror oallod aeaalon of the o&a-
     #imorn aous4, but aboll lia wee to tbkeWxt regu-
     liar twia of Bald court,          md ahall be pubbiabed in
     one iaauo of 84 newyapor           of geuual    ofroulatinn
     publfohad la the aoualgi prori%ed ii mare be no
     maoh nmmpaper pabU8bad la the souaty,    thsa sottea
     tkmreof abell be poet& in three pubtlo pJsoe8 in
     awl4 couaty,   on0 of uhiah *ll ba ot tbe sour4
     house Boor, fop at leaat kn day8 prior to ltr
     e4optlon*    At luo hnext mgalu tq a raid x wo lu-
     tibn     rball       b8 adopmd         by I    majority         veta   of t&
     iota eomlubnur                  of the        oourt       end apprwed      by
     tha oouaty ~a&@.                Aay oontraotenter04 iato 8q
    0*aid ooauluionwa                oourt for tLw *adit provided
     brola         aball be mode in rooerdana* with $ho atr-
     tot08 lpplimbla            te    tIm     lettim3          af   oontreotaOy
     aaid     oourt, payaagnt far w&ioL?fimybe mada auf crf
     tm pal;0 fusda or tho county la a~oor6anoo wStb8
     sold 8tntutbla+     The outhorltyooafw~~d on ok?aaty
     audltwa    oontolnd    la this titlr ea wall aa other
     prori*iona   0r atatutoa relating to dlatxiot, ootm-
     by and prdhot   r5runcba and aooounta thonof
     ahall be BeId BubOrAiacrteto the power8 &Tea bore-
     in to the oooIolaJclon4wa~eoart~*

              It   will   be noted t&at *Irtiole MU, uprae  e~TW8lY
ptovldo4    tlwt      yaylMrat?or a eudft made onder the prorl8&W
of aaM atatutanuy btb at&a out OS the poU%e ?uadr of tb*
oouaty. Thla statute doe8 not rwtkoriao tIm Oemiaatoarr8*
dour4 tc lame bond8 or tlr wuYant8    for thr parIserrOt Fe?-
la& for the luAZt autborlted by &45ole 1641 8uWe0     M boW
ke~ unable to find ain~ other at&de   r~uth&ioe, t&4 aOuUtY
hdamn ~444,    lupra, Artiolo   SWM, 4upr4, did not axproea~
rotborla-    tba OommiMlonor8 Cow6 to iarw bmd8 or war-
rent8 for tho p433wnt at lmpronaeate        euthoriaed by u$$
4t4tuto but film bond en& nrrant law, (Artlolo           e%aee, vor-
BOD*RAnnotecad al+11 statutes) ISIe$reot 4ut.horl4& the
imiaanu    af boado on4 regalabed    end llaltad the luunoo
0% tim   n8~8nt8     iOr tJn purpocrmo8uChorirOd by ACtibU
awJe,*qpn,        'vedo not think that Artlole &Sd&, btqme,
wthorlru the 144wno4 ot bend8 or wrreatr              for the pmpoeo
utout iaAr6ialblb4&           Ra#m    Thacrtaea,it       1a oara~in-
i4n tb8t tbb Oa~*lonerm*         coprl of Qo6kr oounbf ha* no
14~1 l  uthorlt~   to ieru4 tim armnt8       e@ef.xet    thr olaerrl
nana 0r tha aouat;lfer t&&t gwmpase*




                                                  Ado11alliua
                                                         A4414-t